DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2022 has been entered.
Claim 18 has been cancelled.
Claims 1-17 and 19-20 are currently pending and considered below.

Response to Arguments
Applicant’s arguments filed 11/05/2022 with respect to the rejections of claims 1-17 and 19-20 in view of Rasnake (US Patent No. 9162100) as modified by Washington (US Patent No. 9295869) under 35 U.S.C. have been fully considered and are persuasive in view of the amendments to the independent claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rasnake modified by Adeyemi (Foreign Patent Publication GB2552987A). Additionally, the newly added limitations to independent claims 1, 9, and 17 represent new matter and have been rejected under 35 U.S.C. 112(a), and further are indefinite and have been rejected under 35 U.S.C. 112(b). See rejections below.
Applicant's arguments filed 11/05/2022 with respect to the prior art to Adeyemi (Foreign Patent Publication GB2552987A) have been fully considered but they are not persuasive. Applicant argues, with respect to the hand anchor, Adeyemi discloses “a substantially unitary construction that includes portions having some curved edges” and “has limited usability with additional athletic equipment, such as boxing gloves.” The Examiner notes that these arguments are beyond the scope of the claim, and, therefore, are not persuasive. A rejection under 35 U.S.C. 103 in view of Rasnake modified by Adeyemi has been provided below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Wherein the metacarpal loop is substantially rectangular in shape when laid flat (claims 1, 9, and 17)
Wherein the wrist loop is substantially rectangular in shape when laid flat (claims 1, 9, and 17)
Wherein the palm strap is substantially rectangular in shape when laid flat (claims 1, 9, and 17)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, lines 1-2, “oof the foot anchor” should read --of the foot anchor--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a length-adjustable apparatus (claim 2, 11); a releasable mechanism (claim 3, 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The length-adjustable apparatus of claims 2 and 11 has been interpreted to cover the corresponding structure of “a single piece with an adjustable fastener, such as a buckle, D-ring, or square ring. Or the length adjustable apparatus may comprise two ends, fastened together with an adjustable fastener” as defined in paragraph [0037] and [0041] of the specification.
The releasable mechanism of claims 3 and 12 have been interpreted to cover the corresponding structure of “fasteners 825” with respect to the metacarpal loop and wrist loop as defined in paragraph [0045], or “fasteners 870” with respect to the midfoot loop and the hindfoot loop as defined in paragraph [0046].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 9, and 17 each recite the limitations “wherein the metacarpal loop is substantially rectangular in shape when laid flat; wherein the wrist loop is substantially rectangular in shape when laid flat; wherein the palm strap is substantially rectangular in shape when laid flat.” The specification as originally filed does not provide adequate support for these limitations, and, as the drawings are not disclosed as being drawn to scale nor disclosed as illustrating each of the claimed structures in the claimed “laid flat” configuration, the drawings as originally filed similarly do not provide adequate support for these limitations. Therefore, these limitations represent new matter. Dependent claims 2-8 are similarly rejected by virtue of dependency on claim 1, dependent claims 10-16 are similarly rejected by virtue of dependency on claim 9, and claims 19-20 are similarly rejected by virtue of dependency on claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in independent claims 1, 9, and 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds are of the limitation “substantially rectangular” with respect to the shape of the metacarpal loop, the wrist loop, or the palm strap as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasnake (US Patent No. 9,162,100, cited in the PTO-892 mailed on 01/21/2022) and further in view of Adeyemi (Foreign Patent Publication GB2552987A, cited in and copy provided with the PTO-892 mailed on 07/05/2022).
Regarding independent claim 9, Rasnake discloses a system, comprising:
a hand anchor (first strap 12 in the form of a wrist strap; see Fig. 10);
a foot anchor (third strap 16; see Fig. 10); and
at least one resistance band (elastic member 18);
wherein the hand anchor comprises a wrist loop (see Fig. 10; first strap 12 forms a wrist loop), wherein the hand anchor comprises a first coupler (engaging portion 17);
wherein the wrist loop is substantially rectangular in shape when laid flat (insomuch as Applicant has shown or disclosed this limitation, Rasnake shows the same);
wherein the foot anchor comprises a midfoot loop (see Fig. 10; third strap 16 forms a midfoot loop), wherein the midfoot loop comprises an inside surface and an outside surface, wherein a second coupler (elastic member attachment point 8) protrudes out from the outside surface of the midfoot loop (see Fig. 10);
wherein the at least one resistance band (18) comprises a first end (41) and a second end (43), wherein the first end comprises a first coupler (plug 24) for the first end of the resistance band (see Fig. 2) and the second end comprises a second coupler (plug 26) for the second end of the resistance band (see Fig. 2);
wherein the first coupler for the first end of the resistance band couples to the first coupler of the hand anchor (see Fig. 2; Col. 8 lines 16-18, “the elastic member 18 is drawn to have a plug 24 that secures the elastic member 18 to the engaging portion 17 of the first strap 12”) and the second coupler for the second end of the resistance band couples to the second coupler of the foot anchor (see Fig. 2; Col. 10 lines 8-10, “the plug 26 of the stretchable elastic tether 18 is fully contained within the tether engaging portion 8 of the foot strap”).

    PNG
    media_image1.png
    534
    340
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    469
    375
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    435
    315
    media_image3.png
    Greyscale

	Rasnake does not disclose wherein the hand anchor comprises a metacarpal loop, wherein the metacarpal loop and the wrist loop are connected by a palm strap, wherein the palm strap comprises a top surface and a bottom surface, wherein the first coupler is coupled to the bottom surface of the palm strap, wherein the metacarpal loop is substantially rectangular in shape when laid flat, and wherein the palm strap is substantially rectangular in shape when laid flat.
	Adeyemi discloses a system (Figs. 13-17) comprising an analogous hand anchor (hand strap 13; Figs. 4-5), wherein the hand anchor comprises a metacarpal loop (elongated hand strap 19) and a wrist loop (elongated wrist strap 10), wherein the metacarpal loop and the wrist loop are connected by a palm strap (fabricated material 14 with looped material 11), wherein the palm strap comprises a top surface (inner surface of fabricated material 14 with padding 12 that contacts a user’s palm, see Fig. 5) and a bottom surface (outer surface of fabricated material 14 with looped material 11), wherein a first coupler (looped material 11) is coupled to the bottom surface of the palm strap (see Fig. 4), wherein the metacarpal loop (19) is substantially rectangular in shape when laid flat (insomuch as Applicant has shown or disclosed this limitation, Adeyemi shows the same), and wherein the wrist loop (10) is substantially rectangular in shape when laid flat (insomuch as Applicant has shown or disclosed this limitation, Adeyemi shows the same). Adeyemi further teaches at least one resistance band (resistance cord 18) having a first coupler (carabiner 16) connected to a first end thereof that is configured to couple to the first coupler (11) of the hand anchor.

    PNG
    media_image4.png
    381
    554
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the hand anchor of Rasnake with the hand anchor of Adeyemi comprising a metacarpal loop, a wrist loop, and a palm strap as a matter of simple substitution of one known element for another to obtain the same predictable results of providing a suitable hand anchor for connecting to the at least one resistance band of the system to perform resistance based exercises therewith. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the first coupler for the first end of the at least one resistance band of Rasnake with the first coupler/carabiner of the at least one resistance band of Adeyemi as a matter of simple substitution for one known element for another to obtain the same predictable results of providing a suitable coupler for attaching the first end of the at least one resistance band to the first coupler of the hand anchor.
	Rasnake as modified by Adeyemi does not necessarily teach wherein the palm strap (14 of Adeyemi) is substantially rectangular in shape when laid flat (see curved sides of 14 in Adeyemi Figs. 4-5). However, as Applicant has not shown criticality to the shape of the palm strap, and as Adeyemi does not explicitly exclude other shapes of the palm strap, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the palm strap of Rasnake in view of Adeyemi to be substantially rectangular when laid flat for the purpose of providing a suitable shaped connecting strap between the metacarpal loop (19) and the wrist loop (10) to form the hand anchor. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04, Section IV., Subsection B.
Regarding claim 16, Rasnake as modified by Adeyemi does not necessarily teach wherein the at least one resistance band (18) comprises a length of 16 to 18 inches, 24 to 30 inches, or combinations thereof. However, Rasnake teaches wherein the functional length of the at least one resistance band (18) is adjustable via a clip (19, see Fig. 14A; Col. 7 lines 27-29, “adjustment of the functional length of the elastic member 18 is accomplished through the use of a clip 19”). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the functional length of the at least one resistance band to be 16 to 18 inches, 24 to 30 inches, or combinations thereof, by adjusting the clip, to accommodate users of various heights and sizes as needed. Insomuch as Applicant has shown the at least one resistance band comprising a length of 16 to 18 inches, 24 to 30 inches, or combinations thereof, Rasnake as modified teaches the same via the adjustability of the clip.
Regarding independent claim 17, Rasnake discloses a method of manufacturing a resistance-training apparatus, the method comprising:
manufacturing a hand anchor (first strap 12 in the form of a wrist strap; see Fig. 10);
manufacturing a foot anchor (third strap 16; see Fig. 10); and
manufacturing at least one resistance band (elastic member 18);
wherein manufacturing the hand anchor comprises manufacturing a wrist loop (see Fig. 10; first strap 12 forms a wrist loop) and attaching a first coupler (engaging portion 17) to a bottom surface of the wrist loop;
wherein the wrist loop is substantially rectangular in shape when laid flat (insomuch as Applicant has shown or disclosed this limitation, Rasnake shows the same);
wherein manufacturing the foot anchor comprises attaching a second coupler (elastic member attachment point 8) to a center outside surface of a midfoot loop (see Fig. 10; third strap 16 forms a midfoot loop and elastic member attachment point 8 is secured to a center outside surface of the third strap 16);
wherein manufacturing the at least one resistance band comprises attaching a coupler (plug 24) to a first end of the at least one resistance band (see Fig. 2) and attaching a coupler (plug 26) to a second end of the at least one resistance band (see Fig. 2).

	Rasnake does not disclose wherein manufacturing the hand anchor comprises connecting a metacarpal loop to a first end of a palm strap and connecting the wrist loop to a second end of the palm strap, and attaching the first coupling mechanism to a bottom surface of the palm strap, wherein the metacarpal loop is substantially rectangular in shape when laid flat, and wherein the palm strap is substantially rectangular in shape when laid flat.
Adeyemi discloses a system (Figs. 13-17) comprising an analogous hand anchor (hand strap 13; Figs. 4-5), wherein the hand anchor is manufactured to comprise a metacarpal loop (elongated hand strap 19) and a wrist loop (elongated wrist strap 10), wherein the metacarpal loop is connected to a first end of a palm strap and the wrist loop is connected to a second end of a palm strap (fabricated material 14 with looped material 11, see Figs. 4-5), wherein a first coupler (looped material 11) is coupled to a bottom surface of the palm strap (see Fig. 4), wherein the metacarpal loop (19) is substantially rectangular in shape when laid flat (insomuch as Applicant has shown or disclosed this limitation, Adeyemi shows the same), and wherein the wrist loop (10) is substantially rectangular in shape when laid flat (insomuch as Applicant has shown or disclosed this limitation, Adeyemi shows the same). Adeyemi further teaches at least one resistance band (resistance cord 18) having a first coupler (carabiner 16) connected to a first end thereof that is configured to couple to the first coupler (11) of the hand anchor.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the hand anchor of Rasnake with the hand anchor of Adeyemi comprising a metacarpal loop, a wrist loop, and a palm strap as a matter of simple substitution of one known element for another to obtain the same predictable results of providing a suitable hand anchor for connecting to the at least one resistance band of the system to perform resistance based exercises therewith. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the first coupler for the first end of the at least one resistance band of Rasnake with the first coupler/carabiner of the at least one resistance band of Adeyemi as a matter of simple substitution for one known element for another to obtain the same predictable results of providing a suitable coupler for attaching the first end of the at least one resistance band to the first coupler of the hand anchor.
Rasnake as modified by Adeyemi does not necessarily teach wherein the palm strap (14 of Adeyemi) is substantially rectangular in shape when laid flat (see curved sides of 14 in Adeyemi Figs. 4-5). However, as Applicant has not shown criticality to the shape of the palm strap, and as Adeyemi does not explicitly exclude other shapes of the palm strap, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the palm strap of Rasnake in view of Adeyemi to be substantially rectangular when laid flat for the purpose of providing a suitable shaped connecting strap between the metacarpal loop (19) and the wrist loop (10) to form the hand anchor. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04, Section IV., Subsection B.
	Regarding claim 20, Rasnake as modified by Adeyemi further teaches wherein manufacturing the hand anchor (hand strap 13 of Adeyemi) comprises attaching a fastener (releasable hook and loop material 1) to at least one of the metacarpal loop (19) and the wrist loop (10).

Claims 1-5, 7-8, 10-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rasnake (US Patent No. 9,162,100, cited in the PTO-892 mailed on 01/21/2022) and further in view of Adeyemi (Foreign Patent Publication GB2552987A, cited in and copy provided with the PTO-892 mailed on 07/05/2022), and further in view of Liao (US Publication No. 2002/0187885, cited in the PTO-892 mailed on 01/21/2022).
Regarding independent claim 1, Rasnake discloses a system, comprising:
a hand anchor (first strap 12 in the form of a wrist strap; see Fig. 10);
a foot anchor (third strap 16; see Fig. 10); and
at least one resistance band (elastic member 18);
wherein the hand anchor comprises a wrist loop (see Fig. 10; first strap 12 forms a wrist loop);
wherein the wrist loop is substantially rectangular in shape when laid flat (insomuch as Applicant has shown or disclosed this limitation, Rasnake shows the same);
wherein the hand anchor comprises a first coupler (engaging portion 17);
wherein the foot anchor comprises a midfoot loop (see Fig. 10; third strap 16 forms a midfoot loop);
wherein the midfoot loop (16) comprises an inside surface and an outside surface;
wherein a second coupler (elastic member attachment point 8) protrudes out from the outside surface of the midfoot loop (see Fig. 10);
wherein the at least one resistance band (18) comprises a first end (41) and a second end (43), wherein the first end comprises a first coupler (plug 24) for the first end of the resistance band (see Fig. 2) and the second end comprises a second coupler (plug 26) for the second end of the resistance band (see Fig. 2);
wherein the first coupler for the first end of the resistance band couples to the first coupler of the hand anchor (see Fig. 2; Col. 8 lines 16-18, “the elastic member 18 is drawn to have a plug 24 that secures the elastic member 18 to the engaging portion 17 of the first strap 12”) and the second coupler for the second end of the resistance band couples to the second coupler of the foot anchor (see Fig. 2; Col. 10 lines 8-10, “the plug 26 of the stretchable elastic tether 18 is fully contained within the tether engaging portion 8 of the foot strap”).

    PNG
    media_image1.png
    534
    340
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    469
    375
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    435
    315
    media_image3.png
    Greyscale

	Rasnake does not disclose wherein the hand anchor comprises a metacarpal loop, wherein the metacarpal loop and the wrist loop are connected by a palm strap, wherein the metacarpal loop is substantially rectangular in shape when laid flat, and wherein the palm strap is substantially rectangular in shape when laid flat, wherein the palm strap comprises a top surface and a bottom surface, wherein the metacarpal loop and the wrist loop protrude out from the top surface, and the first coupler protrudes out from the bottom surface; and wherein the foot anchor comprises a hindfoot loop coupled to the midfoot loop, wherein the hindfoot loop extends out in a direction perpendicular to the midfoot loop, wherein the second coupler protrudes out from the outside surface of the midfoot loop at a point between 45 degrees and 135 degrees away from the attachment of the hindfoot loop to the midfoot loop.
	Adeyemi discloses a system (Figs. 13-17) comprising an analogous hand anchor (hand strap 13; Figs. 4-5), wherein the hand anchor comprises a metacarpal loop (elongated hand strap 19) and a wrist loop (elongated wrist strap 10), wherein the metacarpal loop and the wrist loop are connected by a palm strap (fabricated material 14 with looped material 11), wherein the metacarpal loop (19) is substantially rectangular in shape when laid flat (insomuch as Applicant has shown or disclosed this limitation, Adeyemi shows the same), wherein the wrist loop (10) is substantially rectangular in shape when laid flat (insomuch as Applicant has shown or disclosed this limitation, Adeyemi shows the same), wherein the palm strap comprises a top surface (inner surface of fabricated material 14 with padding 12 that contacts a user’s palm, see Fig. 5) and a bottom surface (outer surface of fabricated material 14 with looped material 11), wherein the metacarpal loop (19) and the wrist loop (10) protrude out from the top surface (see Figs. 4-5), and wherein a first coupler (looped material 11) is coupled to the bottom surface of the palm strap (see Fig. 4). Adeyemi further teaches at least one resistance band (resistance cord 18) having a first coupler (carabiner 16) connected to a first end thereof that is configured to couple to the first coupler (11) of the hand anchor.

    PNG
    media_image4.png
    381
    554
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the hand anchor of Rasnake with the hand anchor of Adeyemi comprising a metacarpal loop, a wrist loop, and a palm strap as a matter of simple substitution of one known element for another to obtain the same predictable results of providing a suitable hand anchor for connecting to the at least one resistance band of the system to perform resistance based exercises therewith. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the first coupler for the first end of the at least one resistance band of Rasnake with the first coupler/carabiner of the at least one resistance band of Adeyemi as a matter of simple substitution for one known element for another to obtain the same predictable results of providing a suitable coupler for attaching the first end of the at least one resistance band to the first coupler of the hand anchor.
Rasnake as modified by Adeyemi does not necessarily teach wherein the palm strap (14 of Adeyemi) is substantially rectangular in shape when laid flat (see curved sides of 14 in Adeyemi Figs. 4-5). However, as Applicant has not shown criticality to the shape of the palm strap, and as Adeyemi does not explicitly exclude other shapes of the palm strap, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the palm strap of Rasnake in view of Adeyemi to be substantially rectangular when laid flat for the purpose of providing a suitable shaped connecting strap between the metacarpal loop (19) and the wrist loop (10) to form the hand anchor. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04, Section IV., Subsection B.
	Rasnake as modified by Adeyemi does not disclose wherein the foot anchor comprises a hindfoot loop coupled to the midfoot loop, wherein the hindfoot loop extends out in a direction perpendicular to the midfoot loop, wherein the second coupler protrudes out from the outside surface of the midfoot loop at a point between 45 degrees and 135 degrees away from the attachment of the hindfoot loop to the midfoot loop.
Liao, in the same field of endeavor with regards to foot anchors for securing a resistance band to a foot of a user, teaches a foot anchor (foot strap 23) that comprises a hindfoot loop attached to a midfoot loop (see annotated exploded view of Fig. 1 below), wherein the hindfoot loop extends out in a direction perpendicular to the midfoot loop (see Fig. 1), and wherein the midfoot loop comprises a coupler (see annotated exploded view of Fig. 1 below) for attaching to an end of a resistance band (elastic rope 21), where the coupler protrudes out from the outside surface of the midfoot loop at a point between 45 degrees and 135 degrees away from the attachment of the hindfoot loop to the midfoot loop (see location of coupler at top center location of midfoot loop, as is similarly shown by Applicant; see Figs. 4-6 illustrating coupler located on top of user’s foot during use).

    PNG
    media_image5.png
    390
    367
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the foot anchor of Rasnake to include a hindfoot loop attached to the midfoot loop, as is similarly taught by Liao, for the purpose of providing a more secure connection of the foot anchor to the user’s foot while performing exercises. As modified, the midfoot loop of Rasnake will maintain its orientation, such that the second coupler protrudes out from the outside surface thereof at a top location of the user’s shoed foot when worn, and therefore will similarly be located at a point between 45 degrees and 135 degrees away from the attachment point of the hindfoot loop to the midfoot loop as is illustrated by Liao.
	Regarding claim 2, Rasnake as modified by Adeyemi and Liao further teaches wherein one or more of the following comprise a length-adjustable apparatus: the metacarpal loop, the wrist loop, the hindfoot loop, and the midfoot loop. The metacarpal loop (19 of Adeyemi) comprises a length-adjustable apparatus (releasable hook and loop material 1, see Fig. 5 of Adeyemi), the wrist loop (10 of Adeyemi) comprises a length-adjustable apparatus (releasable hook and loop material 1, see Fig. 5 of Adeyemi), the midfoot loop (16 of Rasnake) comprises a length-adjustable apparatus (first surface 13 and second surface 15 comprising hook-and-loop fasteners for allowing a user to selectively and adjustably fasten the first surface 13 to the second surface 15 of the midfoot loop 16 of Rasnake; Col. 5 lines 45-62), and the hindfoot loop (as modified by Liao) comprises a length-adjustable apparatus (hindfoot loop of Liao taught as being hook-and-loop mechanisms 231, thereby allowing a user to selectively and adjustably fasten the hindfoot loop around the heel the foot).
	Regarding claim 3, Rasnake as modified by Adeyemi and Liao further teaches wherein one or more of the following comprise a releasable mechanism: the metacarpal loop, the wrist loop, the hindfoot loop, and the midfoot loop. The metacarpal loop (19 of Adeyemi) comprises a releasable mechanism (releasable hook and loop material 1, see Fig. 5 of Adeyemi), the wrist loop (10 of Adeyemi) comprises a releasable mechanism (releasable hook and loop material 1, see Fig. 5 of Adeyemi), the midfoot loop (16 of Rasnake) comprises a releasable mechanism apparatus (first surface 13 and second surface 15 comprising hook-and-loop fasteners for allowing a user to selectively fasten the first surface 13 to the second surface 15 of the midfoot loop 16 of Rasnake; Col. 5 lines 45-62), and the hindfoot loop (as modified by Liao) comprises a releasable mechanism (hindfoot loop of Liao taught as being hook-and-loop mechanisms 231, thereby allowing a user to selectively fasten the hindfoot loop around the heel the foot).
	Regarding claim 4, Rasnake as modified by Adeyemi and Liao further teaches wherein the first coupler of the hand anchor comprises a D-ring, a carabiner, a cloth loop, a hook-and-loop material, or combination thereof (looped material 11 of Adeyemi constitutes a cloth loop).
	Regarding claim 5, Rasnake as modified by Adeyemi and Liao further teaches wherein the second coupler of the foot anchor comprises a D-ring, a carabiner, a cloth loop, a hook-and-loop material, or combination thereof (8 of Rasnake comprises a cloth loop, Col. 7 lines 4-7, “the elastic member attachment point 8 constitutes a strip of material similar to, or the same as, the material composing strap 16, which is sewn to form a loop that is attached near the middle of strap 16” and Col. 5 lines 28-30, “the straps can be composed of leather, rubber, nylon, silk, heavy cloth, flexible urethane, polychloroprene, and the like”).
	Regarding claim 7, Rasnake as modified by Adeyemi and Liao further teaches wherein the foot anchor comprises a sleeve (a shoe as worn by a user for attaching the foot anchor; Rasnake Col. 5 lines 35-37, “The third strap 16 is sized to comfortably fit around a shoed foot when closed and can be termed a foot engaging strap”); wherein the sleeve comprises a dorsum covering (top of shoe) attached to the hindfoot loop (as modified by Liao) and the midfoot loop (the midfoot loop/third strap 16 of Rasnake as modified to include the hindfoot loop of Liao attach to the shoe by being secured or wrapped around the shoe), and wherein the sleeve comprises one of an opening for toes or a covering for toes (toe portion of shoe for covering toes).
	Regarding claim 8, Rasnake as modified by Adeyemi and Liao does not necessarily teach wherein the at least one resistance band (18) comprises a length of 16 to 18 inches, 24 to 30 inches, or combinations thereof. However, Rasnake teaches wherein the functional length of the at least one resistance band (18) is adjustable via a clip (19, see Fig. 14A; Col. 7 lines 27-29, “adjustment of the functional length of the elastic member 18 is accomplished through the use of a clip 19”). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the functional length of the at least one resistance band to be 16 to 18 inches, 24 to 30 inches, or combinations thereof, by adjusting the clip, to accommodate users of various heights and sizes as needed. Insomuch as Applicant has shown the at least one resistance band comprising a length of 16 to 18 inches, 24 to 30 inches, or combinations thereof, Rasnake as modified teaches the same via the adjustability of the clip.
Regarding claim 10, Rasnake as modified by Adeyemi does not teach wherein the foot anchor comprises a hindfoot loop attached to the midfoot loop (16 of Rasnake), wherein the hindfoot loop extends out in a direction perpendicular to the midfoot loop.
Liao, in the same field of endeavor with regards to foot anchors for securing a resistance band to a foot of a user, teaches a foot anchor (foot strap 23) that comprises a hindfoot loop attached to a midfoot loop (see annotated exploded view of Fig. 1), wherein the hindfoot loop extends out in a direction perpendicular to the midfoot loop (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the foot anchor of Rasnake to include a hindfoot loop attached to the midfoot loop, as is similarly taught by Liao, for the purpose of providing a more secure connection of the foot anchor to the user’s foot while performing exercises.
	Regarding claim 11, Rasnake as modified by Adeyemi and Liao further teaches wherein one or more of the following comprise a length-adjustable apparatus: the metacarpal loop, the wrist loop, the hindfoot loop, and the midfoot loop. The metacarpal loop (19 of Adeyemi) comprises a length-adjustable apparatus (releasable hook and loop material 1, see Fig. 5 of Adeyemi), the wrist loop (10 of Adeyemi) comprises a length-adjustable apparatus (releasable hook and loop material 1, see Fig. 5 of Adeyemi), the midfoot loop (16 of Rasnake) comprises a length-adjustable apparatus (first surface 13 and second surface 15 comprising hook-and-loop fasteners for allowing a user to selectively and adjustably fasten the first surface 13 to the second surface 15 of the midfoot loop 16 of Rasnake; Col. 5 lines 45-62), and the hindfoot loop (as modified by Liao) comprises a length-adjustable apparatus (hindfoot loop of Liao taught as being hook-and-loop mechanisms 231, thereby allowing a user to selectively and adjustably fasten the hindfoot loop around the heel the foot).
	Regarding claim 12, Rasnake as modified by Adeyemi and Liao further teaches wherein one or more of the following comprises a releasable mechanism: the metacarpal loop, the wrist loop, the hindfoot loop, and the midfoot loop. The metacarpal loop (19 of Adeyemi) comprises a releasable mechanism (releasable hook and loop material 1, see Fig. 5 of Adeyemi), the wrist loop (10 of Adeyemi) comprises a releasable mechanism (releasable hook and loop material 1, see Fig. 5 of Adeyemi), the midfoot loop (16 of Rasnake) comprises a releasable mechanism apparatus (first surface 13 and second surface 15 comprising hook-and-loop fasteners for allowing a user to selectively fasten the first surface 13 to the second surface 15 of the midfoot loop 16 of Rasnake; Col. 5 lines 45-62), and the hindfoot loop (as modified by Liao) comprises a releasable mechanism (hindfoot loop of Liao taught as being hook-and-loop mechanisms 231, thereby allowing a user to selectively fasten the hindfoot loop around the heel the foot).
	Regarding claim 13, Rasnake as modified by Adeyemi and Liao further teaches wherein the first coupler of the hand anchor comprises a D-ring, a carabiner, a cloth loop, a hook-and-loop material, or combination thereof (looped material 11 of Adeyemi constitutes a cloth loop).
	Regarding claim 14, Rasnake as modified by Adeyemi and Liao further teaches wherein the second coupler of the foot anchor comprises a D-ring, a carabiner, a cloth loop, a hook-and-loop material, or combination thereof (8 of Rasnake comprises a cloth loop, Col. 7 lines 4-7, “the elastic member attachment point 8 constitutes a strip of material similar to, or the same as, the material composing strap 16, which is sewn to form a loop that is attached near the middle of strap 16” and Col. 5 lines 28-30, “the straps can be composed of leather, rubber, nylon, silk, heavy cloth, flexible urethane, polychloroprene, and the like”).
	Regarding claim 15, Rasnake as modified by Adeyemi and Liao further teaches wherein the foot anchor comprises a sleeve (a shoe as worn by a user for attaching the foot anchor; Rasnake Col. 5 lines 35-37, “The third strap 16 is sized to comfortably fit around a shoed foot when closed and can be termed a foot engaging strap”); wherein the sleeve comprises a dorsum covering (top of shoe) attached to the hindfoot loop (as modified by Liao) and the midfoot loop (the midfoot loop/third strap of Rasnake as modified to include the hindfoot loop of Liao attach to the shoe by being secured or wrapped around the shoe), and wherein the sleeve comprises one of an opening for toes or a covering for toes (toe portion of shoe for covering toes).
	Regarding claim 19, Rasnake as modified by Adeyemi does not teach wherein manufacturing the foot anchor further comprises attaching a hindfoot loop to the midfoot loop in a direction perpendicular to the midfoot loop.
Liao, in the same field of endeavor with regards to foot anchors for securing a resistance band to a foot of a user, teaches manufacturing a foot anchor (foot strap 23) that comprises a hindfoot loop attached to a midfoot loop (see annotated exploded view of Fig. 1), wherein the hindfoot loop extends out in a direction perpendicular to the midfoot loop (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the foot anchor of Rasnake to include attaching hindfoot loop attached to the midfoot loop, as is similarly taught by Liao, for the purpose of providing a more secure connection of the foot anchor to the user’s foot while performing exercises.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rasnake (US Patent No. 9,162,100, cited in the PTO-892 mailed on 01/21/2022) and further in view of Adeyemi (Foreign Patent Publication GB2552987A, cited in and copy provided with the PTO-892 mailed on 07/05/2022), and further in view of Liao (US Publication No. 2002/0187885, cited in the PTO-892 mailed on 01/21/2022), and further in view of Toven (US Patent No. 7,147,590, cited in the PTO-892 mailed on 07/16/2021).
Rasnake as modified by Adeyemi and Liao teaches the invention as substantially claimed, see above.
Regarding claim 6, Rasnake as modified by Adeyemi  and Liao does not teach wherein the hand anchor comprises a glove; wherein the glove comprises a dorsal covering attached to the metacarpal loop (19 of Adeyemi), the wrist loop (10 of Adeyemi), and the palm strap (14 of Adeyemi); and wherein the glove comprises one of an opening for fingers or fourchettes.
Toven teaches an analogous hand anchor (38, 39) comprising a glove (Col. 4 lines 34-39, “the restrictive left straps may be connected to a left wrist covering 38, and the restrictive right straps connected to a right wrist covering 39. Such wrist coverings may be in the form of a glove, mitten, roller/ice skating wrist guard, or similar suitable device”), wherein the glove comprises a dorsal covering attached to straps forming a metacarpal loop and a wrist loop (see annotated Fig. 2, also showing dorsal covering), and wherein the glove comprises one of an opening for fingers or fourchettes (see Fig. 2 showing opening for fingers).

    PNG
    media_image6.png
    508
    683
    media_image6.png
    Greyscale

	As Toven teaches providing a glove to which various straps may be attached to provide a suitable hand anchor for an exercise system, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hand anchor of Rasnake in view of Adeyemi to further include a glove to which the metacarpal loop, wrist loop, and palm strap are attached for the purpose of providing increased comfort and security to a user when wearing the hand anchor to perform resistance based exercises therewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784